The Court being Opened According to Adjournm* And after several Pleas by the Attrys on both sides the Court is adjourned to 3 aClock P: M
The Court being Opened According to Adjournm* is Adjourned to Saturday the 2 5th Ins* at a 11 a Clock A: M
Hen Bull advocate for the Defend* moved to the Court that the case might be suspended and that Commission™ might be appointed in new york to take the deposissioñ of Cap* George Arter who was privy to and in Consultation with the Command™ of the Several Vessels which at the Gran Commanas where the Defend* met with his defeculties by his men leaving of him *164dewing out etc. he sa Arter being a person disinterested might confront the evidences of the several oAiders of the three private men of warr who have sworn in this Case, and whose Interest must be Effected upon the event of the same being given either way: which motion was overruled by the Court for Cap* Arthur has given under his hand what he knew of the Affair in the Affidavits produced in Court